Title: From Abigail Smith Adams to Harriet Welsh, 27 January 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy Jan’ry 27th 1815

Here we are, Seated by the fire Side, viz Sir myself and Louisa, Susan gone to her uncles, mrs Adams and mrs Stebins came for her this afternoon. now look in upon us, the Segar going, Louisa with her Needle, I with my pen, missing dear Harriet, and wishing She was with us. for want of her, I read loud Six weeks in paris, and made myself So hoars; that to day I am obliged to keep as close as a mouse in a cheese, Louisa dousing me all day with Barley water.
Both the P. and I were much entertaind with the Book, being acquainted with many of the personages & places described, as well as the manners and character of the Nation. we took more interest in the work, than an indifferent person, but it is well worth the perusal of any one. it is written by no ordinary hand Some English Man I believe, tho with less of the John Bull, than usual. I know not how it came ever to be asscribed to an American
You did right in opening my Letter. I was glad you did as you had not one yourself—
The articles You purchased I liked and would have two yds more of the Muslin. believe I Shall fix upon one of the blew Cloths, that with the yellow thread, but you Shall hear again from me. if the Cotton is yd wide, I would take half the peice if he will lay it by untill next week. Mrs Phin Foster has a Shawl or two to dispose of, at 4 dollers and quarter. take one for me if you think it will answer the Small figure—Send it by mr Adams who will take this Letter and the Bundle if you have one ready—Susan got home well quite warm and delighted with her ride—
it has been Severely cold to day. alass alass my harp is upon the willow. poor decatur and his gallent crew, overpowerd by numbers. troubling also for the fate of N Orleans.
Such is the fate of warring Nations when will wars cease? when I Sit and cooly reflect upon the carnage of the humane Speecies, I cry out what is Man? Rational Man?
The cocks in my yard are an Emblem of him.
Be so good as to Send me 4 oz candy—
Yours in Love and affection
A AdamsLet me know how Quincy does
mr Greenleaf is out of danger. you can pick out this Note my Eyes failing ink bad, and candle light
